Name: Commission Regulation (EC) No 3297/93 of 30 November 1993 amending Regulation (EEC) No 1442/93 laying down detailed rules for the application of arrangements for importing bananas into the Community
 Type: Regulation
 Subject Matter: international trade;  tariff policy;  plant product
 Date Published: nan

 No L 296/46 Official Journal of the European Communities 1 . 12. 93 COMMISSION REGULATION (EC) No 3297/93 of 30 November 1993 amending Regulation (EEC) No 1442/93 laying down detailed rules for the application of arrangements for importing bananas into the Community THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas the measures provided for in this Regulation are in accordance with the Management Committee for Bananas, Having regard to the Treaty establishing the European Community, HAS ADOPTED THIS REGULATION : Having regard to Council Regulation (EEC) No 404/93 of 13 February 1993 on the common organization of the market in bananas (') and in particular Article 20 thereof, Whereas Commission Regulation (EEC) No 1442/93 (2) as last amended by Regulation (EEC) No 3026/93 (3) lays down the detailed rules for the application of the arrange ­ ments for importing bananas into the Community, parti ­ cularly as regards determining the reference quantities for the operators and the conditions governing the grant of import licences ; Whereas Article 9 (2) of Regulation (EEC) No 1442/93 lays down the procedure for the submission of import licence applications ; whereas the time period for the submission of such applications should be adjusted and greater latitude should be given to new operators so that they might make better use over an annual period of the annual quantity allocated to them pursuant to Article 4 (4) of the aforementioned Regulation ; Article 1 Regulation (EEC) No 1442/93 is hereby amended as follows : 1 . Article 9 (2) is replaced by the following : *2. During the first seven days of the last month of the quarter preceding the quarter for which the licences are issued, category A and B operators shall submit to the competent authorities of the Member State in which they submitted their applications for registration as referred to in Article 4, their import licence applications in respect of the following quarter for up to the percentage authorized in the quarter in question of the total annual quantity allocated to them pursuant to the second subparagraph of Article 6. During the first seven days of the last month of the quarter preceding the quarter for which the licences are issued, category C operators shall submit their import licence applications for up to the total annual quantity allocated to them pursuant to Article 4 (4).' 2. Article 20 is replaced by the following : 'Article 20 The provisions of Regulation (EEC) No 3719/88 shall apply with the exception of the fourth indent of Article 5 ( 1 ) and Article 8 (4) and (5) thereof and save as otherwise provided for in this Regulation. Article 33 (5) of the abovementioned Regulation shall apply.' Whereas with a view to knowing the real level of banana imports into the Community and to ensure monitoring of the import arrangements, the exemption to the require ­ ment to apply for an import licence for small quantities laid down in the fourth indent of Article 5 ( 1 ) of Commission Regulation (EEC) No 3719/88 of 16 November 1988 laying down common detailed rules for the application of the system of import and export licences and advance-fixing certificates for agricultural products (4), as last amended by Regulation (EEC) No 1963/93 should be waived ; Whereas the provisions of this Regulation must enter into force immediately before the period in which applications for licences for the first quarter of 1994 are submitted ; (') OJ No L 47, 25. 2. 1993, p. 1 . 0 OJ No L 142, 12. 6 . 1993, p. 6 . (3) OJ No L 270, 30. 10 . 1993, p. 71 . (4) OJ No L 331 , 2. 12. 1988 , p. 1 . 0 OJ No L 177, 21 . 7. 1993, p. 19 . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. 1 . 12. 93 Official Journal of the European Communities No L 296/47 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 November 1993 . For the Commission Rene STEICHEN Member of the Commission